      Case 5:20-cv-00002-TBR Document 1 Filed 01/07/20 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                       AT PADUCAH
                                 (FILED ELECTRONICALLY)


CIVIL ACTION NO. ________________________
                  5:20-cv-2-TBR

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.

KELLY M. DANNER                                                                   DEFENDANTS
640 State Route 80 West
Arlington, Kentucky 42021

CREDIT ACCEPTANCE CORPORATION
SERVE: Lloyd & McDaniel
P.O. Box 23200
Louisville, KY 40223-0200
Attn: Joshua A. DeRenzo
Attorney(s) for Judgment Creditor
SERVE: Corporation Service Company
421 West Main Street
Frankfort, KY 40601


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on July

25, 2014 by Defendant Kelly M. Danner (“the Borrower”). The principal amount of the Note

was $69,500.00, bearing interest at the rate of 3.6250 percent per annum, and payable in monthly
   Case 5:20-cv-00002-TBR Document 1 Filed 01/07/20 Page 2 of 5 PageID #: 2




installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

        4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on July

28, 2014, in Mortgage Book 142, Page 298, in the Office of the Clerk of Carlisle County,

Kentucky. Through the Mortgage, the Defendant, unmarried, granted RHS a first mortgage lien

against the real property including all improvements, fixtures and appurtenances thereto at 640

State Route 80 West, Arlington, Carlisle County, Kentucky (the “Property”) and described in

more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated

by reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Defendant signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to her by RHS. A copy of the Subsidy Repayment Agreement is

attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      The United States’ mortgage enabled the Borrower, then unmarried, to purchase

the property. See Deed conveying the Property to Kelly M. Danner, dated July 25, 2015, and

recorded in Deed Book 154, Page 195, in the Carlisle County Clerk’s Office. The United States

mortgage is therefore a purchase money mortgage. Whether Defendant Kelly M. Danner later

married is unknown to Plaintiff. Regardless, pursuant to KRS 392.040(1), any surviving spouse

shall not have a spousal interest in land sold in good faith after marriage to satisfy an

encumbrance created before marriage or to satisfy a lien for the purchase money.

        7.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

        8.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other
                                                  2
   Case 5:20-cv-00002-TBR Document 1 Filed 01/07/20 Page 3 of 5 PageID #: 3




sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Defendant of the default, acceleration of the loan, intent to proceed with foreclosure, and

opportunity for administrative review.

          9.    In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

          10.   As of December 9, 2019, the unpaid principal balance on the Note is $64,051.40,

with accrued interest of $1,825.70, a total subsidy granted of $3,581.12, escrow charges of

$223.42, late charges of $41.35, and fees assessed of $1,489.69, for a total unpaid balance of

$71,212.68. Interest is accruing on the unpaid principal balance at the rate of $6.5059 per day

after December 9, 2019 until the date of judgment, with post judgment interest accruing

thereafter, plus expenses and costs.

          11.   The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

          12.   Defendant Credit Acceptance Corporation may claim an interest in the Property

by virtue of a Notice of Judgment Lien recorded on January 31, 2018 in Encumbrance Book 12,

Page 212 in the Carlisle County Clerk's Office, a copy of which is attached as Exhibit D. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          13.   There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:
                                                  3
   Case 5:20-cv-00002-TBR Document 1 Filed 01/07/20 Page 4 of 5 PageID #: 4




        a.        Judgment against the interests of the Defendant/Borrower in the Property in the

principal amount of $64,051.40, plus $1,825.70 in interest as of December 9, 2019, and

$3,581.12 for reimbursement of interest credits, escrow charges of $223.42, late charges in the

amount of $41.35, and fees assessed of $1,489.69, for a total unpaid balance due of $71,212.68

as of December 9, 2019, with interest accruing at the daily rate of $6.5059 from December 9,

2019, until the date of entry of judgment, and interest thereafter according to law, plus any

additional costs, disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                   4
   Case 5:20-cv-00002-TBR Document 1 Filed 01/07/20 Page 5 of 5 PageID #: 5




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.

                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney


                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              5
                              Case 5:20-cv-00002-TBR Document 1-1 Filed 01/07/20 Page 1 of 3 PageID #: 6

      Jul ZB 2014 09:36:55                                           18557703760                                   ->                                                            U.S. Depdrtnent of A Pdge 017

.,   .... ,.      F(ll'm RD 1940-16 .                                                                                                                                                                        FcirmAp~olted · · · ·
                  (Rev. 7-05)                                                                                                                                                                                0MB No. 0$75-0172
                                                                                            UNITED STATES DEPARTMENT OF AGFUCULTURE.
                                                                                                     RURAL HOUSING SERVICE

                                                                                                                PROMISSORY NOTE
                   T'jpa of l.oan SEC'r.ION 502
                                                                                          . ·'·                                                                                                      .· . SATISFIED
                                                -----------                                                                                                                     Thi$ _       d'1Y of - ·- -*"20 ,......,:..._
         •   #      l.Mn No.                       .                                                                                                                            United States of America
                                                                                                                                                            ,.                   B~: - - - - - · -- - - -- -
                   Date:                    07   ns                       20 .!:!_-·-·-·                                                  /                                      Title:                     , •. · - --
                                                                                                                                                                                 USOA. Rutal Ho1mlng S111rvices
                    Ei40 St. Rt. 80 W                                                                                                                                                                                                                      ,•   .
                                                                                                                      (f'rnperl)' AddtM$j
                    Arlington                                                                                      , CaJ;"lis.J.e                                         KY
                                                  ~MTo.                                                                                   ~~~                             --~s-~~}----
                   BQRRQWER,'$ PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
                   States of .Arri.erica. acting through the Rural Housing SeNlce (and                                                           its successors) roovernment"} $..5,ll.....~.lHL.J2.0......~
                   (this amount is called "principar'}. plus interest.
                   INTEREST.. Interest will be charged on the unpaid principal until the fu!I amotiflt of lhe principal has been paid. I wlli pay-
                 . interest at a yearly rate of         3. 6250 %. The interest rate required by this section is U,e rate I will pay both before
                   al'l<i after any default del'!Cribed below.
                   PAYMENTS. I agree to pay prh1cipal l!lnd interest using one of two alternatives indicated below;

                       I. Principal and interest payments shall be temporarily deferted. The interest ac~rued to                        •__
                 . shall be added to the principal. Tht: new pril'!cipal ~,d later accrued Interest shall be payable in 3 96 regular amortized
                   insta!lmiants on the date fndl.cated In the box below. I authoti:te the Government to enter the amount of !;iu(;h new principal
                   here: $                        , and the amount Qf such regular installmanta in the bol< below wham such amounts have been
                   determined. t agree lo pay pnncipal and interest in Installments as indicated ln the box below.
                                II. Payments shall nQl be deferred. I agree lo pay principat and Interest in --3....9~6- installments as indicated in
                 .........
                     th_e_b_o_l<_b_®                    __w_._.,.......______________~--- - - - - - - - - - - - ~- - -----.. /
                       t will pay principal and Interest by making a paym~nt every month.
                       I wi11 rn0ke my moothly payment on the 25th day of each rnclnth beginning on                                                                                                      ~us'L)st :rn · , ....~!G.i...and
                       conlfnulng for -lla.. months. I will mako lhesa payments e\lery month unm I have paid all of the principal and Interest
                       and any other charges deS<;tibed below thal I may owe under lhls note. My monthly payments will be applied to interest
                       before principal. If on                                                               Jbly 25                                 • 204? , I stilt Qwti! amounts under this note, I will pay l:h0$e amounts in full on
                       that date, which is called the "maturity date."
                       My monthly paymt111t will tie $ 3o 1 16 • •                                                                                            . i will make my monthly payment .a.I .....,_,..,........_......._.i...r...~._..,iww.i..,g.lU'I,--~
                      .,,,;i.""'o...,t...e.,..c1........
                                                    n ...            _ _.b...,S,,..l....l.....i..,,o..;,9,.___.,_a..,.t...a....t:..,.f!...
                                                         o .....m,..y;;;..                                                              rn....
                                                                                                                                           e .... t _ _ _ _ _ _ _ _ _ or a different place if required by the Go"1Jernrnet1t
                                                                                                                                               o...
                 '-------------..··-·-··"""··----------------·-·- ------------'
                   PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of toan closing, the
                   unadvanced balance of the Joan will ba advanced at my request provided Iii~ Government agrees to the advanee. The
                   Govemment must make the advance provided the advanc.E, ls requested for an authorized purpoae. !n!ere!9t ,hall
                   accrue on the amount of each advance beginning on the date of the advam:e as shown In the Record of Advances
                   below. I authorize tha Govemnient tc enter the amount and date of the advance as shown i11 th6l Fh>.cord of Advances
                   bf?Jow. I autttorize lhe Govemmant to enter the amount and date of such advance en the Record of Advances,

                    MOUSING ACT OF 1949. This promis.sory note is made pursuant to title V of the Housing Act of 1949. It is fQr the type .
                    of loan indicated In the "Type of Loan" block at the top of this note. Thi!i- note shall be subject to the preaent regulations
                    of the Govemment and to its future regulations not inconsistent with the express provisions of lhis note.

                 t.ccon.l!hg (n lhc Pnp:rwl'lrk Rafuct,!ln ,\cl              or
                                                                     t10S, •io pe!:iore a~ r1:QUired to te~J)Ond to :i ,ollcction of ,n{orrnallon m1lcs, if displll)'s a valid OMD CMl.m!
                 number. The va.lid 0MB conltol numbc:r fQT this (nfC).{111oliotl tQ fcction is 057S-OJ72. The time rcquiral to comptc10 this rnfOITTlotion collcc<fon /3 e:stlnintcd to                                                                            ,,
                 ovcr.ir;.o 1:i miJ1ulc~pe.r ~o,~.-. :ncti:dii1g th,; limi;: for re•itWing lrw.rn-t10CI!. wuchi11,g c1ds1ing <1Jttll .wu~c3. 3t11~ ri~g rmcl mnintllinlng tho U41il ncc.JctJ, ru,d
                 completing ;lJ'ld reviewing the colll:ctlnn ofinrilrmotir.11.
                                                                                                                                          1
                                                                                                                                                                                                                                         GOVERNMENT
                                                                                                                                                                                                                                           EXHIBIT

         ..,                                                      ...                                                                .·                                                                                                             A
          Case 5:20-cv-00002-TBR Document 1-1 Filed 01/07/20 Page 2 of 3 PageID #: 7

Jul 28 2014 09:30:09           18557703760              ->                                  U.S. DepartMent of A Page 018

                                                                                                            Act:otoot ff

   LA TE CHARGES. If the Govemment has not received the full amount or any monthly payment by the erid of 1s days
   attar the date it is due, I will pay a late charge. ThEI amount of \he- charge wl!I be              percent of my overdue
   payment of prlncipal and interest. I will pay this charge promptly but only once for each late payment.

     BORROWER'S RIGHT TO PREPAY. I have the right to rnake payments ofprlocipal at any tlme before they are due.
     A payment of principal only Is known as a "prepayment." W'hen I mQke a prepayment, I wUI tell the Government in
  ·· writing that I am making a prepayment.

    I may make a foll prepayment or partial prepayment without paying any prepayment charge. The Government wilf use .
    all of my prepayments to ,educe the amount of pnncip<l!l that I owe under this Note. If I ma~e a partial prepayment, there·
   .will be no ohanges ln tile du& dale or In 1he amount of my monthly payment unless the Govamment agrees in wri Ing to
    those changes. Prepayments will be applied to my loan in aCCQrdance with the Govemment's regulations ;.Jnd
    accounting procedures In effect on the data of receipt of tt,e payment.
   ASSIGNMENT OF NOTE. I undenstand and agree that lhe Government may at any time assign this octe without my
   consent. If the Govern~nt assigns the note I will miak:e my payrnents to the assignee of the note and fn such case
   the term ''Government" will mean the assignee.

   CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain suffic~nt credit
   from other sources at reasonable rates and tenns for lhe purposes for which the Gover,,ment Is giving ma this lo~n.

   USE CERTIFICATION. I certify to the Government that the funds I am bOfrowtng from the Go\lemment will ooly be
   used for purposes authorized by lhe Government.

                                          tr
   'LEASE OR SALE OF PROPERiY. the property constructed, improved, purcha$ed, or refinanced with this loan ls (1)                            .·
    leased or rented wilh an option to purchase (2) leased or rented without option to purchase for 3 years -:ir longer, or (3)
    is sold or tltla Is otheiwfse conveyed, VQlunterily or Involuntarily. the Government may at its option declare the entire
    remaining unpaid balance of tho loan immediately due and payable. If this heppans, I will have to immedrately pay off
    the entife loan.
                                                                                                                                                   _,.· ..
   RSOUIREMENT TO REFINANCE WffH PRIVATE CREDIT. I agree to periodically provide the Government with
   information lhe Government request$ about my flnanct<JI ~ituation. 1r the Government detennines that I can get a loan
   from a responsible cooperative or private credit source, such as a bank or a credit union. at reas.anable rates and terms
   for similar purposes as this loan, at the Government's reqlJf.lst, I will apply for and accept a loan in a sufficient amount to
   pay this note i!'I full. Thia requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
   Housing Act of 194~ lo compensate for my lack of repayment ability.
    SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the farm of
    payment assistance ondar the Government's regulations.

    CREDIT SALE TO NONPR.OGRAM BORROWER. The provisions or the paragraphs entltred 1'Credit Elsewhere                            ,,.
                                                                                                                                ,•
    Certificallon•· and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
    oonprogram loan pursuaot to see.lion 502 of the Housing Act of 1949.

    OEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If J arn in
    default lhe Government may send fl19 a wsitten notice telling me that f I do not pay the overdue amount by a cartai11 date,              .,.
    the Government may require me to Immediately pay the full amount of tho unpaid princrpal, alt the interest that I owe, and
    any late charges. Interest will continua to ar::crue on past due princJpat and lntefest. Even ff, at a time when I am In
    derautt, the Government does not require me to pay immediately as described in the preceding sentenca, the Government
    will still have the right to do so if I am in default at a later date. If1he Govemment hEJs required n,o to immed.iall:lly p@y in
    full as degcribed above, the Government will have the rigJit to be paid back by me for alt of its costs and expenses in
    eriforclng this promissory note to the extent oot prohibited by appt!cabfe law. Tho:se expeinses indude, far exampl&,
    reasonable attorney-'$ fees.


                                                                                                        /                  .•
                         ...      ,,
                                                                              ··"'   ...·

                                                                    2
                                                                                                                                        ,,

                                                              .,
               Case 5:20-cv-00002-TBR Document 1-1 Filed 01/07/20 Page 3 of 3 PageID #: 8

Jul 28 2014 09:39:34                     18557703760                     ->                                                       U.S. Depdrtnent of A Pdge 019
                                                                                                                                                 Account#
   NOTICES. Unless applicable law requires a different method, any notice that rnust be given to me under this note wtll be
   given by delivering It or by mamng it by first claS$ mail to me at tha property addres!$ li!lled above or at a different address if
   I give the Government a notice of my different addmss. Any notice that must be given to the Govamment will be given by
   mailing it by flnr.t class mail to the Gowilrnment 111t USDA Ro:t<al No1..1a.ing .Se.t"'Vi.4e, c/o customer Service Branch
    2Qat; Qft:tce 6Ql/; u6S89, 6t,                       r.,au1 s. MP 63 Uifi                                  , or at a diffsrent aiddre1's If I am given a notice of th.at
   dlffGrent sddlli!S$.

   OSLIGATIONS OF PERSONS UNDER lHIS NOTE. If more than one person signs this note, each person Is fully and
   personally obligated to keep all of the promises mada In tn!s note, including the promise to pay the full amount owed.
   Any person woo is a guarantor. surety, or endorser of this note is also obligated to do these things. The Govemrnent
   may enforce its rights under this note against each ~rson individually or against all of us togethsr. This means that any
  ' one of us may be required to pay all of the amounts owed under this note. The term ''Borrower'' sho:lll refer to each
    penion signing this note.

   WAIVERS. I and any other person who has obligations under this note waive the righ1s of pmsentment and notice of
   dishonor. "Presentment" means the right tQ require the Government to demand payment of amounts due. "Nolice of ,·
 , dishonor" means. the right to require the Government to gtve notice lo other pefSons that amounts due have not been paid.
   WARNING: Fallur~ to fully disclose .rocurate and truthful finam:iaJ information In connEN;Uon with my loan
   application may result Jn the terrnlnei~lon of program assistance c;i,rrentfy being recolv«<J, and 1he denlal of
   future federal asslslaJ1ce under the D~partmont of Agrlcultum's Debarmtmt regulations, 1 C.F.R. part 3017.


                                                                                                   - - - - - - - - - - - - - - - Sl'/11.l
                                                                                          ,   ..                             Sorr~r
                                                                         , .,   .   ·-'


                            BOffllwer
                                                                                                   - - - - - - - - - - - - - - - Sea.I
                                                                                                              Borrower
                                                                                                                                                                                   ..
                                                                                                                                                                                   ,




                                                                                                                                                                                               /
                                                             Qll:CORD OF ADVANCES                                                                                              I       ., ..
               AMOUNT                           DATE                AMOUNT                                     DATE                     AMOUNT                    DATE
   (l\'C                     ,            '                  (H\;I:                                                            ,.~, s
   {'.!)   5                                                 (Q\   .I:                                                         (16) $
   (fl:li                                                   (10 \(                                                             fl"t)S
   (4)$                                                     ff!\$                                                              ,mi
   '5}$                                                     (J2) ~                                                            lll'i\ t
  . (6) $                                                   ,ms                                                               1(2.0)S .
    7)~                                                     (14)$                                                              (21)$

                                                                                                                              TOTAL       s                                    I

                                                                                                                                 ,.

                                         ,,··   ..,. .                                                                  ,/


                       ,.
                                                                                                   .,,,
                                                                                                                                          . .:             .'


                             •"                                                                                                                   ,,
                                  ,. .                                                             3
                                                                                                          /'


                  .,
                                                              ,'
                                          .... ·
                                                                          .,
                           Case 5:20-cv-00002-TBR Document 1-2 Filed 01/07/20 Page 1 of 7 PageID #: 9


    Jul 20 2014 09:53:27                                  10557703760                ->                                          U.S. Depart~ent of A Paye 035


. .. .   ,         . . .... ..   ~




                                                                                                                                                                                              ...

                        .. . .   ,




                        Fcmn RO J5S1M4 KY                                                                                                                           F~nn Appfoved
                        (ltcv. 12-0$)                                                                                                                               0MB No. oS1S.0l72
                                                                                 United Stales Depllrtnlent of Agri.cu1tuie
                                                                                         Rural Hou.sing Service
                                                                            MORTGAGEFORKENTIJCKY
                        THIS MOR.TGAOE (''Stc~rlty .htstrume11t~) is made on July 15, 2014.

                        Tho mortgagor iY · - - - , - - - KELLY 111. DANNI~ Iii single per.1011-----:..:.......,.. _ {''B0rt0wet").
                        Thls Security !ostroment is give1;1 to the United S1nte.<1 of A..-nr.rica actina throu.gh the Jl.11rnl Housin" Service or succcs.sor ogeocy, Unlttd
                         Stines Oepartmam of Agriculture {"Lender"), whose llrldrt!!I> is Rutal Housing Service., e/o Cen~lizt.d Secvlcing Cc:ntq, United. State:.
                       · Deplll'trncnt of Agriculture. P.O. Box. 66&89, $1. Lo1.11S; Mfasouri 6Jt66,
                       · Bocmwcr is indebted to Lender undar lhe following promissory nQt?:S iu,d/or assumption sg~emcnts (herein collectively called ••Note")
                         whleb ha11e bc:c:n e,cecuted or assume~ by Borrow« and which provide for monthly pttyments, with tha fu\1debt, if nor p1lld cnrli.cr, du11 and
                         payuble oo 1he 111omrit;y dntc::

             .,'            .P.J!.!Wlilmllmruit                                    frinsj~                                             Mlh'V~
                             July 25, 2014                                           $ 69.S00.80                                     ,.fqly 25, 2047
                                                                          _./


             ·~ .· , This Sccuri~ lnstrulll(.flt secures to Lender: (a} tht! repayment of lite d~bl C\idenced by the Note,                with inlere~t. ond e.11 r~t1<:Wal9, •
                         cx.tl:11.Sions and modllkadons of the Note; (b) the iJli}'OlSJlt or all ol.her $Um5, with interest, edvllllc:ed undct p~r.ipl, 7 to l'rorcct the •
                         properry covered by lhr~ Security lnsirumr::nt; {c} tho pcrl'omuu1t:c: of Borrowers covenont:S e.nd 11grcem(nl~ urul~r 1hls Sccllrlty lns'lrument
                         and tho Note, and (d) ilie rec11pru~ of uny pny1nent tU1si:11Ance and rut>,idy wbitb may be granted to !.tu: Borrower by the Lender p11rsumt 10
                        ·-12 U.S.C. §~ 1472{g)    or 149011- For this purpose. Borrowu d0¢5 bc:rcby mor.guge, gran,, and convey to Lender th~ followirig descrlbed
                         proport"J lo,11tcd in the County of - - CARLISI..E -··----·~-, Stutc of Kcntucley

                                                       SEE EXHlBJT ,..Ato ATI' ACHED HERETO AND MADE A :PART JJEREOlt'
                                                                                                                                                             .. ,
                         which lw the address of                  640State Rollte 80 W~t,                                                Arlington
                                                                        (Slmt)                                       ., ..                   {CilYJ
                          Ktntucky                     4ltJll '
                                                       [mi
                                               ,   '
                                          /'


                          Acc>ordlng ro the ~~rork Rtul11t:Hon lict of 1995, na psr.w~ a~ N!qutred 10 r.i.tpond too cctl1tc11t,11 ofl,ifornwflon wn/i:ss itcfl,·ployr·a
                          valid 0MB ct11'1frl)/ number. Thi! valid 01\fD control :iumber for this /J,fol'IYlaticn coll~cfian l;t OS75..()I72. 17re tirt11t required ro complete
                         ,this iiif-orntaflon col/4crfcm {:;_ eit(rJJated l<i avttro&,; IS miru1ta.~ pg1· resfJotl:u:. irl,:ludir,g tlrt time far- ravla,~(ng 111.1.trm:zion.s, .1earchi11g
                          e.x.lxting dat.a sow-uer. gathering and mal11taim,w the data 11eeded, and r.:ompk:in,: and reviav.1ing 1h11 c"llnction of !nfimnatiort.
                                                                                                                                                                             Pag('! r of6


                                                                                                             ·'.                                                          GOVERNMENT
                                                                                                                       ., '                                                 EXHIBIT
                                     ·'
                                                                                                                                                                                  B
                  Case 5:20-cv-00002-TBR Document 1-2 Filed 01/07/20 Page 2 of 7 PageID #: 10


                                        18557703768                 ->                                    U.S. DepartMent of A Page 836
Jul 28 2814 09:54:15


                    toGstitER.      wirn "aii 'the improv~ment~ ~ow 'or here~fter er~ctod on. tbe ~~perty, and alt ~asem~ms, .a~~~nani::cs,
                and f i ~ which now or hereafter are a part of the propel't'j. All replacements and additions shall alo;o be covered by U1is
                Security {nstrument. A11 of the: foregoing is referred to in lbi.<i Secm·ity Instrument as tile "Pn3pcrt.y. '
                     BORROWER COVENANTS 11,at Bomlwer is lawfully sei'Zed of the e9tate hereby conveyed and has lhe right to grant
                a1~d convey the PrQpen:y ~d that the Property is _unencum~ered, ex~pt tor e.ouu~bltllltes of record. Borrower warrants and
                w,tl defend generally the ulle to the Prcf)ert_y agamst all cla~ and deman$1 sub3ei;t to any encumbra.m;~s of rec11d.

 , . .,
                     TIUS SECURJTY INSTR.tlMENT cornbin~ unifonn covenants for n.eHonal us~ and non--untfonn oovenams with limited
                varfa.dotts by jurisdiction to coru;timte 1111niform security iil51rt1ment covering rea.J property.
                      UN11'0RM COVRNANTS. aorrower and Lender coverrnnt and agree M follows:
                         l. J?'111yment or Principal and lntere.,t; Prcpayrnenl find Lalct Cburgl.!8. BonQWer shall promptly pay·wnen due the
               • principal of and interest on the debt evidenced by the Note and any propayme11t and lat,: chtArsi:s due und« the Note.
                         l. Funds for Texes and lnsurance. Si,bje~t to oppliQlble law or ro n. wriuca waiver by Lender, Borrower shall pay to                 /'.

                 Lt:oder on the day monlI,~y paymeim; .arie due under the_"Note. u_otil lhe No-re is pai~ in fullt a sum (''Funds") for: (a) yearly
                 taxes and assessments wh.ich may anam t3rloril;Y over thlS Secunry !nstnmlent as a hen on me Pf()yerty; (b) yearly leasehold
                 payments or grnund rents on the Pr:ope1ty, if any; \c} yearly baznrd or property insura11ce premaung; and (d) y1.iarly flood
                  msura.ncc; premiums, i.f any. 'fhm items are called 'Escrow Item!." Lender may, at~)' time, collect and hold Funds in an
                 amount not to exceed the maxi.mum amount a leoder for a rederal1y related mortgitge loan tn~y require for Borrower's escrow
                 account under tho tederal Reat E~te SetticmentProceduros Act of 1974 &.'l amended from time to tltnc, l2 U.S.C. § 2601 et
                 seq. ("RESPA''}. wiless another law or federal regulation that al)pUes to the Funds sets a lesser amount. Iho, Lender may, at
          .~     any ume, collect ,md nold Funds in an nm.aunt not to i=xceed the !e.s!ler am:ount Lender may esd.u1~ the amount of Foods due
                  on the b85is of current data aud niasonable estimates of expenditu(CS of future Escrow Jtoms or otherwise in accordance with
                 11pplicabie law,
                         The Funds shall be held by a fedeml agency (including Lender) or in an institution wh~e deposit:i arc insUNJd by a
                  federal ~gency, insttumentality, or entity. Lender sball appty the Funds ti) pay th<, Escrow ftQms. Lender may not charge
                · Borrower foi: holding and applying the Funds annually anelymg the escrow ucco111u, or verifying the Esctow Items, unless
                  Leo~er pays Borrower interest O!) the Fl.lDds and ~pJiccab1e law permits Le11d~r to m~e sue~ a charge. Howqve'!", L!!nder ':'flY
                  require Borrower to puy o. one,-time charge (or en m4cpecdent relll estnb:: ~ n,pornng scrv1at used by Lender m connection
                 with llus loan, unless applicable law provi4os oth.rnvise. Unles..i an agreement is tnedi: Of appJi~able law requires uiterest to
                  be poid, Lendo, shall not be requi~ to pay Bort<lw~r any lntorest or eartiwt!lJ on the Funds. Borrower and Lentler nt!ly agre<:
                  in writing, however, that Interest sbe.ll be paid on the Fuods. Lender sh.all give to Bon'OwJr, without 1::hargc. an onouitl
                  ~ccounltng of th.e Funds, sbowing credils and dcl,I~ to ihe Ponds and the purposo for wbkh each debit to me Fuods w11s
                  made. The Fundc; um pledgt1d as additional securify for all ,ums secun:d by this Security ln!l.tJ'l.nnent.
                         rf the funds hel<l hy Lender ex~ed the amounts permitted to be held by applicable law, Lender sbal! account to
    ··'           Borrower for the ~xcess fund& in accordance with tbe rcquire,nenu of oppticnbla law. If tho amow,1 oJ• the Funds beld by
                  Lender at any tune is no~ sufficient to p;•y the E'scrow Items when du~ Lender may so notify Borrower in writing, and. in such
                  case Dorrower shall pay to Lender the amoun.t necessary to make up the f:kflcienty. Borrower sbllll make up the deficiency in
                  no m-0re than twelve monthly pnytu1:1ntii, at I..eoder's sole discretion.
                          UPon payment in full of all sums secured b:; thia Security lnatrumeot, Lendet aball promptly refund to Borrower any
                  Funds held by Lcmder. lf Lender shall acquire or sell the Propert)I after sccelcmtioo Ul'lder paragraph 22. Lender, prlor to the
                  uequislti.on or iialc of the 'Property, shall apply any Fund.~ held by Lender at the time of acquisition or sale as a crcd.il: against
                   the sums secured by this Security Instrumeut..
                         3. Applto11tioo or Payments.. Unless appli.cab1c law or Len.~ r's rcgulatio~s P,rovjcle othmvise, all payments tecei~cd by
                   Lender under paragraphs 1 il.nd 2 sh1lll he appbed m me following ordet of pnonty: (1) to advances for the preservatton or
                  protoctio11 of the Propcny or enfoi:cernent of this Uen; (2) ll'> ilccrued interest due under the Nole; (3) o prmc.ipnl due under
                  me Note; (4) to amou.nts required for Lbe escrow itelllll und.erparagrapb. 2; (S) 10 late clu:11ges :uid otlt!:r fues un4 \lharges.
                          4, Cbarges; Limu. Borrower sbaJl pay all taxe5, assessments, charges, fines und impositions am,l>utabllj to tbe Prorerty
                   which may attain rnorlty over this Securi.t):' lnstrument, and leasehold P.e.yme.na or ground cen111, if any. Borrower shal pay
                   tl,e-se obligations 10 the manner provided i.n paragraph 2, or if not prud in thnt manner, Borrower shall pay them on time
                   direC1.ly t0 the person owed payment. Borrower shllll promptly fuml~h m Lender all notit.ell of rut\oun~ to be pajd under 1his
                   pl\l"agrap'b. lf aorrower makes these payments directly, Borrower shall prompl:ly furnish. to Lender rce~ipts. evi~J1cing the
               ."payments•
                     . _Borrower sb~l prQmplly dis<:hqe any Lie!l whi_c.!1 has pdonty over th!~ Security ln~n-um.ent uole.ss Len~er .h;as agreed in
                  wnung to such ltan or .Borrower: {a) ng:rees 1D wr1nng to 1he payment ot the obllgatJon secured by the lum in a manner
                  a~epiable to f,.eoder: (b) contest~ in good faith the Uea by, or defends agrun~t ~n forcement of the Uen in, legal frocecd.i.ngs
                 ·which in the tonder's opfnion opern.te to prcnnt the enforcement of the lien; or (c) secur.cs from 1be holder o the lii.?ll an
                  agreement satisfu.ctory to Lender s1Jbordinatin_s the lien to tbis Secl:lrity Jnstr:U.inent. Jf Lender dettrmin<.'5. that any part of the
                  Proptirty is subject to a lien which rnny atmm priority over thjs Security !llStmm~nt. Lender may give Borrower a notice
                  identifying the lien • .Borrow~r sh.all satisfy fut: hell <1r take one or more of the actioru set fOJth above within ten (10) deys of
                  the giying of noricc.


                                                                          ".                                             ;
                                                                                                                                 · Puge 2 of6


                                                                               .. ,.·
             Case 5:20-cv-00002-TBR Document 1-2 Filed 01/07/20 Page 3 of 7 PageID #: 11


Jul 28 2014 09:55:57               185577037£>0               ->                                  U.S. DepartMent of A Page 037


            . lfoi'ro\vor'shall pay to Lender such recs and othe:r charge~·8S ma;i"now or hereaftl!r he ~qnir~d .by regwations of Lender,
          nnd pay or reimburse Lender f'Or aU of Let)der' s tees costS. nnd expenses in connection with any full or ptlrtial release or
          subc.mlmariim of this instnnmmt or any other n,msaction affectlog tbe pro~rty.
                  5. Revird or Property Jtisuf'lln~. Borrower :;h;;dl keep tho improvanent.6 now QJ!.isclng or bcJQaf\er erected on the
          Pt·opercy inRUrl'ld again.st loss by fire, bniard~ mchtded within the term "extended covJJrago'' and any o1her hazards, includ~g
          floods or flooding, for whiob Lender requires insurance. This insurance shall be maintained i11 the- amounts and for the
          periods t.hat Lender requu-e,. The insurer providing the ln.'luom,e shall be cbosim by Bottowcr !ubject to Lenders approval
           whic.h shall not b~ unreasonably wlthhetd. lfBorrower fails to maintain coverage described above, at leodet's option Lender
 ..,.      may obt~ coverage t<? ~rotect Lender's ngh~ i.n th~ Property {)llr51.umt to paragraph 7.          •
                  AIJ msur.Qncc pohc:tes und n:t1ew11ls shall be in a fonn aceeptable ro L~dc-r and sbaU i.nelude a stand11rd mortgagee
           clause. Lender strall have the tight to hold the policie5 aruJ renewals. lf Lendor r~irell, Bonower shall promptly giv¢ to
           Lender all r~eiJ>t$ of paid premiums and rencwal nonces. tn the event ol' foS!l, 'Sor.rower shall give p1·ompt notice to the
           i.nstll1!.llcc carrier an~ Lender. L~nder mey make proof of Joss lf not made promptly by .Sorrower.
                  Unless Lender and Bottower otherwise agree in writing. insurance proceeds shall be awlled to restoration or repair of
        · the Property damaged, if the rcsrotation er ,:ap.air is economlcnlly fe!Ulible 8Ild Lender's security is not lessened. rr the
           restoration or repafr is not economically &a~ble or Lender's ecutity would be iessgned, the insUtaoce pro,;ced!! .$bilil be
           applj<:d to lhei sums s~urerl by this Security Insmunenr,, whether or nor then due, with any excess po.Id to .Borrower. ff
           Borrower abandons the Propcny, or does not Qll~Wer within tbiny (30} days a notice from Lender that the insurance canier
           has offered to sen!e a claim, then Lender may collect the insurance procoeds. LCl'ldllr may use the proceeds to r<:pair or
           ros<oro the Property or to pay sumi; :iecUfcd by thh1 Sci:urity lnsuumcJ)t, whether or not then due. The thiiiy (30) day pcsrlod
           will begin when the notice is given.
                  Unless Lendt.'r and Borrower otherwiso agree in writing. an.y application of proceE:ds 10 principal shall not e.."<tend or
           postponei the du~ date cf th.ti monthly payments referred to (n paoigraphs l and 2 or change the amount 6f the payments. lf
         · after &cceleration the Prape.rty is acqmred by Lender, Borrower's right to any i.nsU(;Ulce poticies and proeee~ .resulting from
           damage to the Property prior lo th~ acquisition slulll pass to Lender to 1he extent of the sum.s secured by this $¢eUrlty
            InsttWnent imme<li.at~ly prior to the acquisition.
                  (j. Preservation, Maintenance. ~nd Pro(ccllon of tile Property; Borrower's I..otn Appll~tluu; l,astb()lds.
            Borrower shaU no, destroy, damage or impair 1he Propeey., 111Iow the Property to deteriorate, or commit waste on the
           Property. l3orrower sh~I maintain the improvementS in good repair 110d make repairs requited by tender. Borrower shall
            comply with oil hl Wll, ordinnn~et.. and regulations affecting the Pro~. Borrower ~hall be in default if any forfeiture action
            or proceeding. whether civil or crlminel, is begun that m Lender's good failh judgment could result in forfeit\l.re of tbe               .··
            Propeey or otherwise materially impair the lien created by thjs Security Instxvm,ent or Lenders s~urlty interest. Borruwt:r
            ttul)' l!UX'O such a default by causing tbc o.ction <>, pr<1ceeding to be dismiiscd wilb a ruling that, in Lenders good faith
            detennmatiun.. preclude:i forfcirurc ofth" BoJTOwer's int~ h• lbe Property or other matuiaJ impainnent of the lie:n cres.1ed
            by th!$ Socm:ity Instrument or Lender's sccuriiy lnrerellt. Borrow~.- shall also bt in default if Borrower, durfug the kmn
            applic:adon yrocess, gave materially false or inaccurate informB.rion or statements to lender (or failed to provide Leader witb
            any materia information) in connection with the loao evidenced by th~ Note. If this Secumy Instrument is. on a Jease.hoJdt
            l3ottowcr sbuU comp.ly with aU tlte provisions of the l~'-C. tf Borrower. acquires Cce title to the Property, the lwehofd and
          •the fee title shall not mergo unlesi; Lender agtees to the merger ln writ.i.rlg.
                   7. Protection of l~t1dff''S .IUgbb In ibe Property, ft Borrower fails to perform 1he covc:oants and ti_grcemtmts
            coutalMd in this Sccurit:)' IJ:>strwnent, or there is a legal procci:ding that may significantiy affect Lender·~ rights in the
            Property (such as a proccding in billlkrop«:y probate, !or co.ndemnatton or forfeiture or to eofonie laws or reQulations), then
            t~nder ma.y do and pay for what1.Mtt· is uet:~u.ry to protru:t the value oft.he Propeny aod lenders rights rn the l?ropertr.
            Lender's ae1i~ may include paying a.'ly su~ sccu~cJ. by a lien which has priority over this Sucurity Cnstnnnent, appearing in
            court, paying reas.o11able attorneys feeg and en.terin~ on the Property to mm repairs. Although Louder mny tllkc action under
            this paragrnph 7, Lender ill not rat:(lili~d to do so.
                   Any amounts disbu.rsed by Lc.nde.r under this pll1'1lgrapb 7 .s'hall become additional debt of' Borrower !>e<:ured l:rj lbis
             Secuti.ty lnstnrm~nt. Unless l3orrower and Lendu agree to 0'11er term13 of 1,myme:1,r. these amounts sbull l>car iJ'lteres from rhe
             date of dishurscmem ot the Noto Tate a.ad shnll be payable, with mtere5t., upon l'!Oticc from Lender to Borrower t~questing
             payment.
                   $. Be.financing. If at any time it sbalt appear to Lender thlJI Borrower may be able to abtnln a loan from a respQo.!lihle
             cooperative or _private credit source, at reasonable rates and terms for loan.~ for simiJar purposes, BoJTower will, upon the
           · Leodcrs request. QPPIY for end accept such loan in sufficient um<>uot ro pay the ooto and any indebtc:dnass secured hereby ill
             run.
        ,.        9'. Inspecttou. Lemler or its a~ent may make reasonable eolrles upon and inspections of the Property. Lender shall give
                                          or
             Borrower notice at tl1e time or pl'lor to an inspeetion sJ)e~ifying reasonable c~u.se for tbe inspecti~n. .           .       .
                  10. Coudemt111Uon. The ptoceeds of any award or c18nn for damages, tlu:ect Qr consequential, m connecnoo w1lh uny
             condeauiation o~ other taking of any part of the Property, or for conveyance in lieu tJf condemnationJ are hereby assigued and
             shall be paid to Lim<ler. 1n tl,o event of a total tak.ing of the Pro:perty, the proceeds £ball be applied 10 rhi; sums secwi=d by
             this Security tnstrnmcnt, whether or not then due, with 1111y excess paid to Bom>wer. tu the event or a partial r-aking o( the
             Property in which the fair mnrk.ot vnluct of the Property immediately bcfot"e the taking is equal to or greater than the lllllount of
             the !!Um3 secured hy rhis Securir/ lns.ttument immedintcly before rhc w.ki.ug, unl\\9S Bonowei;- etnd 1~1:lnder otherwise agree in
             writing. the suitl!! sr:curt!d by this Security lnstNrnetit sball ~e redu~d by the amount ~f t~ ~roceeds multip!ie_d by the
             following fraction: (a) the total wno1.1nt of the sums secured 11nmed1at.ely before the ta.kmg, d1v1ded by (b; the fnir ,narket

                                                                                                                            Page 3 of6
         Case 5:20-cv-00002-TBR Document 1-2 Filed 01/07/20 Page 4 of 7 PageID #: 12


Jul 28 2014 09:57:46            18557703760                ->                                    U.S. DepdrtMent of A Pdge 038


        vlitu~ of the 'Prop~rcy·i.rom~4iately.be'rore the tak~i· Any balance ~hall~ p~d to ,Bcrro~~r. 1n the c;v~nt of n pmrtial ~mg
        of tb.e Properly m wb!cb the fulr mlltkct value of tllc Property urunsdlarely before the takfog ls Jess thoo the amouot of the
        sums secured hereby immediately before the taltiilg, imtess Borrower and Lender otherwise ~e in writing_ or unless
        appltcable law od1i,,rwise ptovidcs. the proceeds shalt be applied to tbe sums secured t>y this Security lnstru.01ent whether or
        not the sums are then due.
               If the Propett;y b oJ>ant1oned by Borrower ex if, ifter noiice. by Lender to Borrower that the condemnor offers to make an
        award or settle a cl1tim for damages, Borr-0wer fails to respond ro Lender wltllin thirty (30) days after th.e fuJfe rhe notice is
        given, Lender is authorized to collect and apply the prm:eeds. !lt its option either to mtoratfon or rep!lir of' the Propeny or to
        the sums secured by thl~ Security Instrument, wh.L'!tbcr or not then due. UnlcsS. Lender and Borrower otherwise o_sr-ee io
        writing, ftny apt11icafiQn ofproc~eds to principal ,ball not exiend Ol postpone the due dnte oftb.e mo.nlhly payments teferred l.o
         in paragraphs 1 and 2 or change the &nowtt of such payment.~.
               11. '8ortow~r Not 'R~lesicd; Forbearance By Leltdcr Not a Wslver. Ext~nsion of the time for payment or
        ruodlfkati~n of amortization of the sums secured by this Sec'!-ritv. ~strum~nt_ l!trantcd by Lender io Borrower and any
        successor m interest of Borrower sball no~ operare to telease tl1e l11.mfi11.y of the ongmal Borrower or Borrower's supcessors in
      · interest. Londer shall not be required to coiiuncnce prc,ceeding.s against an:y successor in interest or refuse to extend tune (or
        paymfflt or otbatWise modify amorti:zation oftbe sums secured by thii Security lnsrrumem by reason of lllly demand made by
         the original Borrower or Borrower's successors in intere,t. Any forbearance cy Lender in eitcroising any right or remecfy shall
         not be a waiver of oi: p~cludc I.no exercise of any light or remedy.
               J2., Sucec.ssGr.S snd Assigns Bo1111d; Joint and Several l,labltlty; Co-1ignen. The covenants aud agreements of !his
         Security lruitrurrtent shalJ bind !m.d benefit tho succi,ssors and as~i,gns of Le!jder and BQrrower, subject to the provisions of           ,,'

         paragraph 16. Borrawet's covenants and ag.reemeltt:s shall be joint and severnl. Any Borrower who co-sign, this Security
         Jn.sttument but does not executt.1 lhe Note: (a) is co-gigning this Security InstrJmertt only to mortgage, grant and cQnvcy that
         Borrower's. imernllt in tbe Property under the 1crm$ ofth~ Setwity I11nrument; (b} f.s no1 petsQnitlly obligated to pey tile swns
         secured by this Security lnstrUtaent; and (c) agrees that ~.n!kr and any other Borrower may agree to extend, modify, forbear
         or mako any accommodations with regard m the 1crms of this Securh.y lnstrutnent or lb4: Note witb,Qut thai Botrower'.!i consent.
                lJ, Notk:c.1. Any notice to Sor.rower provided for in this Security Instrument sbllll be given by deHvering it or by
         maill,ng ii by .first cla.$9 mllil unless applica&le l1tw. requires wie. of rutolber method. ~e nntjce shall be dit·~cted to the
         l'roperty Addl'ess or any other a.ddres.,; Borrower des1gna1es hy nonce to Lender. Any notice to Lender 9ball be g1ven by first
          class man to Lender's address stated herein or aoy otl,er address Lender designatt:11 by notice to Bortower. Apy 11oti~
         J'lfOVided for in ~.bis Sccuroy Instnunent !il\OU be deemed to have been givc:n to SotroWilr or v.nder when given as provided in
          ihis paragraph.
                14. Gove.ming La'\\'~ $<1vcrabWty, This Security hn11rument shall be govemed by !cdeml law. 1n tb~ &Ve.Qt that any
          provfaion or clause, of this Seelllity Instrument or th(! Nou, conflicts with applic;able law, such conflict shall not affect othe'r
          provisions of this Security fnstrument or the Note which can be gtven effect without the conflicting provision. To ,his end the
          provillions of llli!I S~cu.rity lnstruincnt BJ1d thei NQto are declared tQ be severable. This instnime.nt shall be subject to 1.he
          present re&uliitioru; of Lender, and to iis furore .rei!ftlations not incousineot with the oxpress provisions hereof. All powers and
          ajlenciel1 granted hi this instrwnei.'lc are ~upled with ao interest and ~ irrcvocabltl by dcutll or otbefwise; and the rightS and
          rcmcdios provided in thii. foanument are cumulative to nimecllcs provided by law.
                lS. Borrow~r·s Copy. Borrower acknowled&es receipt of one confoaned copy of !he Note and of tbi'i Security
        ·bistrumc.nt.
                16. Transfer of the Property or a lleneUclal Interest In Porrower. Cfall or any part of tile. Property or any interest io
          it is leased for i term greater man three (3) years, lea.'led wlth ~, option to purchase, SQld, or transfeJTcd (or if o. beneficial
       " interesl in Borrower is sold or trnnsfem:d and Bonower is not a r.etuml ptn;oo) without toader's prior wrlnen cQosent,
          Lender may, at it,; option, requi~ immediate payment in full of all sum! secured by this Security I.nstrwncnt.
                17 No11dlscrim.icaa(ion. [f Borrower !A.te.nds to ~n or rent tho Property or any part Qf it aml bns obtained Lender's
          consent to do so (a) neither Bof!"ower nor linyol'.tc 11ulhor1zed to act for Borrower, will refuse to negotiate for the sale or rental
        · of tQ~ Prope,:ty or will othcrwisfl make umm1ilnble or dc;oy the Propeny to anyi>n.e because of race, color, religion. sex,
          oatiooal Qtigln, haodicap age, or familial status, l\lld (b) aoaower recognizes as illeglll 1tt1d hereby disclaims und will not
          comply with or attetnpt to enforce ~y restrictive covenants on dwelling relating to race, color, religion, sex., n.ntionel origin,
          handicap, age or familial status.
                18. Sllle of Note; Chang11 of T..o~n ~n:kllr. T~o NOfi: or a partial inteteltt in the Note (t'o~erhcr with L!,iis Secur!ty
          Instrument) ma.y be sold one or mon: tmc-s without pnnr notice to Borrower. A sale mny result 1.n a change ta the eut1ty
         {known as the "Loan Servicer~) that collects monthly payments due under che NOie an<J this Security lnst:nunent. 11tere also
         may be onto'(' Q)ON: c.l'Htnges of tho Loan Senirccr uttrc:ltnc~I ton !!t:1lc oflhe Note. lft~1;ro i!i n ch1u1si: of the. Loe.n SeTViear,
        -Borrower wilt be given written nolic~ o(the chnngc in e.ccotdance )vith pe.tagraph '13 above and applicable law. Toe n ticc
         will sta1e the i:iame and addres$ of the new Loan Servicer and the 11ddre$S ro which µ11ym~cs should be made.
              19, Untronn FtderJ1l Non-J'ndleial Foreclosu.tc:. lf a uniform ~demi mm.judicial foredos.ure l2w npplicable to
        .fo,eclosute of this security iMtrument is eriactcd, Lender shall have the oprion 10: foreclose tbig. instrument in accordance with
        sucb federal procedure. ·                                                  .             .         .
             20. Hn:urduus Suhstnoces. .8ocruwer shaH not e!il'.lse or permit tbe ptelScnce, use disposal, storage, or relcnsu of any
        bll2at'dous substance, on or in the Property. The preceding sentence shall uoc apply to the ptesem:e, usi:,, or storage on the
        Property of :,moll quantities of haznrdoU$ sublr.onces that nro gene.raily rccl)gniJ.ed to be apr,r.opriate to noJII)aJ .residential uses
        and to maintenance of the Property. Borrower shall not do, nor allow a~yooe else to do. tlOything affecting th!! Propeny rbut
        is in violation of any fedcnil. state, or local environmental law or l:'eguJatton .




                                                             .., ., ..
              Case 5:20-cv-00002-TBR Document 1-2 Filed 01/07/20 Page 5 of 7 PageID #: 13


  Jul 28 2014 09:59:34             18557703760                ->                                 U.S. DepartMent of A Page 039


~ ·· · · · · · ·aorrOWef Shiili prOmpd)' give LendCr ·wri~il tlotlce Cl{ rmy in~estfgati~n, c1a&n, demand, taw~uit o~ ~the~·~~tion by any
            governn1c:1tal or rc~t~hitory agency or priva<e party involving the Property and ~y h~ous substunce or t:avironmental law
            or regulation of wh1ch Bo.rrower has actuo.l knowledge. lf Bottowcr llllUlls. or ts notined by any govemmeocal or regulatory
            Authority, thnt any removal or other -ro~etliatfon of O.llY hazardous subS\aru:c affecling the Pmperty la necessary, Borrower
            shaU prot11ptly take all nc-tessnry remedial notions i!t accordance with applicable environmentaJ law and regulations.
                 M used in this paragtaph "haz:trdou.s sulmances" arc those substances defined us toxic or hazardous subsfances by
            envu-orunentet Law and 11\e following ~ubstnm:e~: gasoline, kerosene, other flam1nable or ,oJC.ic petrolew.n products, 1oxic
            pesticides and herbicides, volatjie solverus 111Dterials containing nsbesios or formaldehyde, and radioactive mat.enab. As
            used in thi~ paragraph. "envrronmentaJ law" means federal laws and regu buions and laws and regulations of tlte jurisdiction
            w'hr.rc 11le Property is located that relate to health. safety or ~nvironmentnl protettioo.
                 lJ. Cross CoUatcralizatlob. Default hereunder sba.U coJ'lstitutc Jefau):t under any other real estate secui:ity in.•;tn1ment
            he1d by Lender and executed or o~~UJDc<l l>y Borrower, and default unclcr any other such securiry in$trwnent 9\1all constitute
            defuult hereunder.
                  NON~UNU'O!lM COVENANTS. borrowel' a'(ld ~01Jct' further covcn11.n t nnd. agree as follows:
                  22. SHOULD Dli:FAtJLT occur in the pe.rfonnaace or dischuge of any ob!igatiQn in tl'tis instrumtnt or 5~C\ll'ed by thi:i
             instrument, or shou:ld any one of the pBftieg uamcd !JS Borrower die or be dc:i;IJU"ed an incompetent., or shoutJ any one of'the     ,,
             parti~s. named as ao~owc,r be dis~hwged ~ b11akru.ptcy ur declared an lnsolven~, or make 1m assigt1lTle0t for 1he benefit of
             credit.ors. Lender, at its option, with or w11hout nonce, may: (a) declare the entire amount unplltd under the note and any
             indebtedness ro t.cnder hereby ~ectll1ld immediately due and payable, (b) for IJ>e acc<lunt of Bonow~ incur and pay
             ~easonabJc CXP.enses ro,r ~epair o.r maiJl~nance of and. take possessi.on of op~att, Qr re~t the .Property, ~c) ~on applicatio~ by
             lt and producuon of this mstrument. without other cvtdence and without nonce of ben.nog of .satd app!reanon, have a reunvcr
             nppointed for tile Property, witb the usual 11ow~s ofrecelvct'!I in like eases, (d) fon:cl~ this mstrwnenttlll provided herein or
           · by law, aud (e) .enforce any and all other rights: and remedies pl'Ovidcd herein or by present or future law.
                  23. The proceeds of fore.closure snle shall be applied in ~e following order to the payment of: (a) costs and expenses
             incldcnt to enforcing or complying with the provlsroru hereof, (b) any prior liens requ~d by Jaw ot: a competent court to be
             so paid, {c) the d,ebt evidenced by the note nod aU indebtedn~ to Lender sc:~d hereby, (d) iofefior liens of record requirad
             by law or a competent coWt to be so paid, (e) at Ltmdets option, any other indebtednes.s of Borrower owing to L.e.nder, and (t)
           , aqy balance to Borrower. At forec(osure or other sale of all or any part of die Property, LeQde, and IU. agents may bid Md
             pW'Ch13Se os a stranger lUld may pny Ldnde.r',; :1June of the purchase prir.e by cred.itii'lg such amount cm auy debts of Borrower
             owing to Lender, in the order prescn'bed above.
                   24. Bortowcr agrees that l,ender will not be bound by m,y present or future suite laws, (ll) providing .fm vuluanon,
     ...     appraisal, homestottd or o.,em:ption of lhe ~erty, (b) ptohibitihg maintenance of sn action for a deficic:ocy Judgment or
             !uniting the amount thereof or the time witbm which such acrion may be brought., (c) prescriblng any other statute of
             limitations. (d) allowing imy ctght ofrcdcmptlon or posse:.13ioo foUow;ng nny foreclosure sale. or (c) limiting the, coudhions
             whil:h Lender may by regulatloo impose, including U1Q (nterest ~ it may charge, as a condition of approving a transfer of tlte
              Property to a new Borro.wer. Borrower expressly waive& the benefit of any sucb. state law. Borrower hereby relfoquishes,
             waiv~. and conveys all rights. !ncboate or consummate, of descen~ dower, lilld curtcsy.
                   25~ 'Release. Upon tmntnati~o of this ro.ortg0.ge. after p~ymeot in full, the _mo!1ga~ee, at Borrower's expense., sbllll
             e"~ute and file or record such qistrumcnts of relenst}, sutisfuotion ana teontouttoo Ul proper form pmsuant to tho
              requfre£JK'llts contained in KRS 382.365                                                    .
                   26. RideC'S to this Seeorlty Instrument. lf one or more riders are executed by Borrower and recanted togetlter 11lm
           , thls Security Instrument, the cov~auts and agreements -0f eocb f di:r sl1aU be incorponifed into and shall am1:n4 and
              supplement the covenants and ngn:ements of this Security Instrument as if the ridct(s) were a plllt of this Security Instrument.
             [Check ap;>Hoablc boxl
                  0 Condominium Rider           0 Planned Unit Development Rider         D Otber(s) {spc<:lf)']


                  BY SIGNING BELOW, Borrower accept!! and ogrcl!s to the tem,s Md covcniurt~ contain1=d in poges l through 6 of thi~
             Security lnsmiment and in MY rider executed by Borrower snd recorded
                                                                            wim tbis St?Curlty lnsmnnent



                                                .·      ·•'

                                                                                                                                                  /
                                                                                 - - - - - - - - - - - - - - - , . - ' - - [S~AL)
                                                                                                                  (Barroi,rer)
                          ,'



                     .!




                                                                     ,/      ,
         Case 5:20-cv-00002-TBR Document 1-2 Filed 01/07/20 Page 6 of 7 PageID #: 14


Jul 28 2014 10:00:59            185577037G0                       ->                             U.S. DepartMent of A Page 040



                                                            ss:                           ACJO'llO\VLlIDGMENT
       COUNTY Of' GltAVES                     }


         · - Before me, Phyllis Kaye Teny, 11. Nctary Public in and for the County of Graves, personally appeared KELLY M. DANNER,
       a slngle person, who aeknowl«dged th.at she executed 11'1e foregoing inmument on lhe 25,i, dtlY of Juty, 20 l 4, u her rrcc act aad
       dei::d.

             WlTNESS tnY hand and ofllc!lli gt:aJ this 25111 dn>' of July, 2014.
                                                                                                                                                   ,   .


       [SE:Al] ,
                                                     ....              .. '

       My ctimmlllsion exp~:
       S11ptember 14t 2(}16
                                                                                                                                             ...

                                                               PREPAR ER'S STATEMENT
                                                                                                     .                          .
       The fonn ofthiil ir:ism1ment WA3 drafted by 1he Office of the Genera: Counsel of the United States Depariment of Agnc:uliure, and
       the mnredel in the blank :ipaces In the fom1 ,va, m~rted by or under ! h e ~ ~ /

       ~~rt c. Brown. Attom~ &,( Law                                               ~Z:.~4,,,,""
                     (Num11)                                                                             (Signal.Ure)
       ~J.§. South 6"1 Street, Suite 3. Post Office BoKJ 14....Ma:yfiel4, J(&ntudcy ,q_0_.6=6:=0=0...,1?-------------
                                                (AddJ..,.vs)




                                                ,.
       STATE OF KENTUCKY                                                      }
                                                                                  ss:
      , COUNTY OF CARLISLE                                                    }

       l,    .                                       ....     Clerif of the County Court for the County aforesai<L                  do
       c~rtify that the foregoing mortgqge-was on the                            day of July, 2014. lodged for rec:ord at    ,.
       - - - - o'clock             M., in Mortgage Book                ________. Page                    whereupon the same,
       with the foregoing and this certificate, hl:lVe been du1y recorded in my office.

                 Given under my hru:1d this _ _ _ _ _day ofJufy, 20 l 4.

                                                                                                                            /


                                                                                       Clerk of   ~ C o w , t y C()Uf't
                                                                                    ,. By _ _ _ _ _ __ _ _ __• D.C.

                                         ,,
                                                                                                                                                   :
                                                                                                                                                           ,
               Case 5:20-cv-00002-TBR Document 1-2 Filed 01/07/20 Page 7 of 7 PageID #: 15


Jul 28 2014 10:01:38                              18557703760                                ->                                                       U.S. DepartMent of A Page 841




                                                 640 State Route 80 Wen~rtington, ·l(entucky 42021

                      Being located in Arlington, Carlfsle County, Kentucky, Lots No. 3 and
 .,                   4 in the West End Heights of Arlington, K.entucky aa shown by a plat ·
                      of sald heights recorded In Deed Book 60, Page 109. Carlisle County
                      Court Clerk's Office.
                                                                                                                                                                                                             ..·•   .,....
                ,. · Being the same real estate conveyed to Kolly M. Danner, a single
                     person, by deed from Carol Rohrer, Executrix of the Est.ate of James
                     Herschel Dunn, Deceased, dated July 25, 2014, and of record in Oee<f
                     Book          Page          in the Carlisle County Clerk's Office.                                                                                                         :· ..•


                                                                                                           ,        ,
                                                                                                                .        '.
                                                                       ·"'    '




                                                             /




                       ., .

                                                        ..
                                                                                                                                         .··'
                                                                                                                                                                           e<'rn.b
                                                                                                                                                                           (KMD)
                                                    ,'


                                                                                    •' •'
                                                                                                                                                                                                                             . ,   .
                                                                                                                                     :
           /
                                                                                                                                                                                            ,
                            ,,, .                                                                                                    .,,. ,····

                                                                                            ,,,,,              _,· ,,.                                                                      '    .
                                                                                                                                                                                        /
                                                                             ,·                                                                        :
                                                                                   ,·                                                                                            - ,'




                                  ...     ,       ...
                                                                                                    .. ,
                 .   ., .     ,         ..                                                                                                                                   .   '
                                                                 ,,   ,/     .".
                                                                                                                                                                      ,'

                                                                                                                                           .    ,""
                                                                                                                                                                                                         .
                                        .' .,.                                                         , ..

                                                                                                                    ,•        . ,,



                                                                                                .                                                                                       Puge 7 of 6

                                                        /
                                                                                                                                                           .   ....
                                                                                                                                                                                                                               :
      ..
                        Case 5:20-cv-00002-TBR Document 1-3 Filed 01/07/20 Page 1 of 4 PageID #: 16


     Jul 28 2014 09:se:46                           18557703760                    -}                                U.S. DepartMent of A Page 031

,,   ... , ....

                         Forni RD 355t,-12                              United Stsitos Dtpitrtnumt or Agrh::ultYte                       Form Approved
                         (Rev. 0!!· 12)                                           Rural I-lousing Service                              0MB Na. o:r,s•OliZ


      .·   ~               .    ,, ... ,
                                                                     StJBSIDY REPAYMENT AGREEMENT
                                                                                                                                 ,,•

                                                                                                                                                                       ,'

                        Only one agreement should be" tl{ecutcd by I.he subject borrower for d1e subject property. · The llgrcemcuit ls
                        compl~!ed at the closing of the first Ageocy lo11n to !he borrowc:r n:9ard!es:; of whether or not t:hi:y qualify for
                        paym~n\ QSSist11ncc: at lba~ time.

                         1. As required undcrseclion 521 ofthelfo1JsuisA1;tof 1949 (42U.S.C. 1490n),sub11idy received in
                         accordam:e with 11 loan under sectio.n 502 or the Housing Acl of 1949 is rap-aynble lo 1he Government upon
                         the disposi,ion or nonoccupancy ofthe securicy propert}', Deferred mottga;e pnymenlS arc included as
                         subsidy und~r this 11grtemcnt,

                         2. Whet\ the bor(Ower tnmsfers title or fujli1 to occupy the homo n:euplure is due. 'Thjs incl~de9, but is not
                         limited to, events of foreclosure aod deeds in lieu of fo~losum. It the borrower rdinwic~ or oUi.erwise
                         pays In full without trnnsfcr of titl.e 1111d contitlues to occupy the property, th 1U11011nt of n1cqpti1re wm lle
                         ca!oul11ted, but pnyment ofrccnpturc can b111 deferred, irtterest free umi[ lhc l)l'()pcrty is subsequencly sold or
                         voc:.1ted. If dcfem:d, the Governn,ent mor1gngc con be subordinated but will nol be released nor the
                         promii;sof}' note ~tisficd until Govcmmcn< is pold in foU. Jn situations where deferral ofrccupturc i$ Ill\
                         oplio1\, ~capture will be disrouoled 2.5% if p,nd in full at time of se11Iemimt or In n timely manner after
                         Agency. not[Cicttlio.n to ihe borrower that recapture is du.e.                                                                                     ·"···
                         3. Amount of RecQPtLtrc Ouci                                                                                                        ,/
                                                                                                                                                    ,/   .

                         a. Except as provided in PQragraph 4, rhe amount of recapture due is the LESSER of eithei' 1he amount of
                            subsidy recl!ived, or the Portion of Value Appreciu.tion subject to reca.prure as calculated under this
                    /          pl!l'llgt'/1.ph.                                                                                                                                     ,,


                         b. The Portion or Value Appr,!eiation subjellt to rccapr:ure is c11lcu!ated M follows:       , ......                               . ..
               ·'
                                        Current market value ($ee paragr:aph 3(,;:))

                                        LESS                                                       ,   ...

                                        Original 11mount of prior liens and subm'dinoie iiffordable housing products (see paragraph 3(d)).

                                        Bala..,cc to be paid off on RHS loons (~ee paragrapb 3(c)),

                                       . Reasoonblc settlem.ent co.,ts (see pnrngl'l.'lph 3(f)),                                                                  ·'
                                                                                                                                       ,·

                                                                                                             .,                                 /


                                                                                                                                                                                         ,·




                                                                                                                                                             GOVERNMENT
                                                                       ·'
                                                                                                                                                               EXHIBIT
                                                                                                                                                                            C
                       Case 5:20-cv-00002-TBR Document 1-3 Filed 01/07/20 Page 2 of 4 PageID #: 17


   Jul 28 2014 09:51:31                                18557703760                  ->                                       U.S. DepdrtMent of A Pdge 032

, . . .. . .      . ....

                                                  Principal reduction at notcm1e (~ee p11rngraph 3 (g)),

                                                  Original ~quity (~cc paragraph 3 (ll)), and

                                                  Capital in,provcml!'nts (see paragraph 3(l)).

                                                  EQUALS
                                                                                                          . .·
                                                                                                                       1······ ... ·····
                                              .... Vulue Rpprecfoti~ln (lt'this is a"positive value, continue. {£this is a ~gative value or ··so·•, there is rii:i '
                                                  recapiur~ due.)

                                                  Tli\.tES

                                                  Percentage of out;tanding balance of ope~ loans, i r applicnble (si:~ paragraph 30)),

                                                  Recnplure percentage (see paragraph 3(k)). 1md
        ,,.


                                                  EQUALS
                                                                                                                                                                              ..
                                    .,.                                                                                             '.
                                                  Ptlrtlon ofv~lue Appre¢iati(~ii imbjcct to recapture. ·'                     ,,

                                                                                                                        .1    •            ,,,   •
                           c::. .         Cu(Tent market vntue is·tltc ronrk.~ volt£e of the property at tl:re time of the loan pny off; lilld is
                                          determined by un appmis.nl maeting Age11cy smudards ot an nrm's lengtl\ sales contract provideti by
                                          tho born>w« upon Agency request.
                        d.                The original nmolJllt of ptlor lieris and subordinate 11.ff()tdable housing products is the total of rdl
                                          li1.1ns 11gai11.st ihe property at the tlme the loan is approvl.'id,
                        e.                The bulanee to be paid off on RHS loons is the unpaid balance at the tim~ of loan payoff, i11c\udin1 ·
                                          pc-htc:ipnf. interest, foes, negetive tiscrow, ond protective lldvaoa:s.
              .   ,.
                       .f.                 Reasonable settlement cort are those which 11re curnm ly reasonable and custom tu)' ill the area,
                                          ·nnd documented by n good faith eslimnte by '!hf~ lender or 11n es1imate provided by the cloi:ine agent.                     ..,   ,/

                           g . ..            Piiodpul reduction a! note rate I$ the amount of R.HS loan principal p11id by the bC'lrrower to date.
                                          .. This doc$ not in.dude principal payrnents that arc altrihuted to the payment assistance subsidy.                     ·'

                           h,                Origir,al equity is the markt-1 value of the property LESS prior liens, suhQrdi,nate 14ffordoble housing . ,
                                             proch.tcts 1ind Rural Housing Single Family Housing loons when tlw origi11nl RHS loon was made. Market                ,
                                          .. value at the time of !<Jan npprovul gen•:rally is lhe LESSER of the: 0) sales price,
                                             construction/rehabilitntion cost, or ,atal of these costs, whicl1¢ver is appli..:able: OR (2) appraised
                                             vnluti (It the time of loatt 11µt11·1wal. f:oc Self-Help lonn:1 the market value is the appraised value a:i
                                             deten:nincd nt tb.e time ofloan qpproval/cbllg;ntion, which is S\lbjcd to c.omplctfon per pl11J1s nnd
                                             specifications. 1fthe howie ts ·1ot-11ltimn:ti:ly fini,hoo undet tll Sr.:lf,Hclp ptogrnm, an nmcnded.
                                             agreement using the market value definition in this pnrasmph must be used. lf'the .applic1u1t owns the ·
                                             building site m:e tltld clear. Ot' if tin existing non-Agency debt 011 the sile without a dwe.!lio& will not he
                                             refi1umced with Agency f\.111.fa, the market vuluo ill the d1n.e of k,1m ,1pprova~ will be ,he lower of the
                                          . appraised value or lht constiui;.tion CO$t plu5 I.he value of the site.



                                                                                                                                                        ',,
                                                              ;·,




                                                                          ,·
                Case 5:20-cv-00002-TBR Document 1-3 Filed 01/07/20 Page 3 of 4 PageID #: 18

Jul 28 2014 09:52:16                      18557703760                         ->                                            U.S. DepartMent of A Page 033



                      Matket V!llui? at 4he time of odginat loan approwl for the property located at:



                       Arlington, ·KY                   42021                     ... ... .
.·,                   LESS prier liens           .. ,                                              s _ ... . ,·                  Held by - --··- · - - - · -·•...-


                      LESS subordinate affordable housing products
                                                                                              .,
                                                                                                   S - - - - - - · ··-.:. Held by
                                                                                                   S _ __ _ ______ Held by
                                                                                                                                            _____________
                                                                                                   S ··~-·- ·--··-·-·--····· Held by - --..··--···- ·--·-···-·--··-·-
                                                                                                                                                           ,,,
                                                                                                                                                                                             , ..



                      LESS Rur~I Development Single Family Housing Loans · $ _ _ _*'_9
                                                                                    > '"", so~, oo
                      E.QUALS 01,ginal equity (lfnegaHve n111nbcr, 11$c "()")                      $                    ~
                                                                                                                                                     .,·
                      _DIVIDE cri~imd equity by mnrket value for                                           ,.
                                                                                                        _ _ _ __ .Q %
                       p1m:enrage or orlginal cqu.ity
                                                                                                                                            /

                    · .. Cnpl111l impri:wcmgnts ru-e addition11 me/le to the property o.Rerlhe ortgmal RHS loen was ma.de that ndd
                         vnlue nbove and beyond repairs necessary to mnintllin the property and keep it in good condition. The
                         vnlu.e of a capit1il impr-0ve:ment is di::tertnined by 11n ill)Pralsal, cith!!r obtlrined by 1J1e Agellcy or provided
                         by du: bom>wct" 11po11 Agcrncy n:qu<lllt, b~-d 01\ the chimge in lite propcrt'j'':1 vnluo atCributablc 10
                         the improvffllimt. The cost of milking the bnpro<Jcment will not be considered when making assessment.
                                                                                                                                                                                :

 j;                  .Pereentage of oulStllilding balance of open lolllls applies 1f oil loans IU'll not subject to recapture, Qr if all
                      lotJJJS subject to O!cavture a.re not being paid in full. To c11lcuhne the pere:ontagc ofoutstanding balance of
                      open loans subject to recapture, divided the balam:e of RHS lo~ns suhj11:d ti> recoptUR th~t n.l'e being paid
                      by the bal41!ce of all open loanii. Multiply che mutt by .l 00 to determine the percc:nl.Qgo of the out5twtding                                                   .,
                      ballltlue of open loans being pAfd.
                                                                                                                                                                            '       .
 k,                    Recnpluro pcrccntng~ is ddi.-nnincd by 1he number of rmmth$ lhc eldest loan ~ubject to recapture h4s
                       been outstanding 11t1d rile i\Verage subsklized interest r-a1e p11id over the years. for ex.ample., ln 1be chart
                     · below, if I.he oldest loan subject <o recapture hns been outstanding for 70 months Md !he average interest·
                       r11.tl!- p11id i~ 2.5%, the !"t!Capune perecniuge is .50.

                                                                                                                                                                       '
                                                    /                    A11ert1ge i~nm mtc pmid
                                                                                                                                                ,   .......                                   .
  ~··                 mOlllb~· ··
            ,         1011n
                      OUl.$1imiJing
                                                                 u         2,1         J.I          4.1       / '5 .1   "6.J
                                                        0   ' 2o/i                                                                  >7%
                                                                            %          4%              S'l4     6%
                       0    •   5!)                .50           ..'SO     .so          .so            .44      .32      .22        . 11
                      60    •   119                .so           .~o       .50          .49            .42      ,31      .21        .ti
                     120    •   179                .S-0          .so       .so          ,48            .40      .30     .•:Zfl      .JO

        ,
                ,
                     181)
                     l40
                            •
                            •
                                239
                                299
                                                   .50
                                                   .so
                                                                .50
                                                                .~o
                                                                          . .49
                                                                           .46
                                                                                      ' .42
                                                                                        .38
                                                                                                       .36
                                                                                                       .33
                                                                                                                .26
                                                                                                                .24
                                                                                                                         .18
                                                                                                                         .17
                                                                                                                                   ' .-09
                                                                                                                                    .{)9
                                                                                                                                                                                              .   ,

                     JOO    •   3"9                . so         . ,4S      .40        • ,34            .29      .21      .14        .09
                     360    & up                · .47            .40       .J(i         .31            .:w      .19      .13        .09




                                                                                                                                                                 , .. .··


                                                                                                                                                                  .,
                      Case 5:20-cv-00002-TBR Document 1-3 Filed 01/07/20 Page 4 of 4 PageID #: 19

Jul 28 2014 09:52:59                               18557703760         ->                                              U.S. DepartMent of A Page 034




                                                                            ... ,   ..

                             I. Retum on batTOwer'$ equlty ls the diff<litnce between 100 p,ercent·lltld the percentag1,n:,fbol"Tower's orlcinal
                                  equity.
;,
                      4. Foreclosure 11nd Deed in Lieu. In cast of foreclosure or deed- in-lieu of foreclosure (voluntary conveyance)
                      to the Government, the ~mount of recnpwre dua shall equal the tot.al lllrtount of subsidy ;eceived. Such amount
                      will be rccovQruble f\:orn the security property ouly, not i.U a pcl"Stlnal lilJ.bility of the bon-owcr.                                    .I


                      5, The Direct Single Family Housing Loan Prognw il1 adminis.tcred under regulntions. at 7 C.F.R. part
                      JS50. 1l1is agreement I~ subjccl 10 those reguladons as well as llllY future amendments and successor rcgulatinll11                              ..,
                      not inconsistent with this agreement.                                                                                                   /.



                                                                                                                                                    ,,                            ·'
                                                                                            ····""
                                                                                                              D11tci    o?-2s ~:aou
                       Kelly M Dann.er
                       Bonower

                                                    .....



                 ,.
     :                                                                                                                                     .,
                                                                                         , ..,
                                             ...                                                                                ,   '
                                                                                                                                                                         .. ·'
                                        ,'
                                                                                                                        ,   .                                .'

                             .·
             .
         .   '
                                                                                                          !   •

                                                                                                                                        ·· ..


                                  ·'                                                                                                                                          "
                                                                                                                                                                             •'

                                                                                     ,

                                  /
                                                                                                                                        ....
                                                                                                     •'



                                                                              ,
                                                                                                              .'                                •   14   •


                                                                                                                                                                                       /




                                                                        /                ..
                                                                                         ,
                                                                                                              •' '
                 Case 5:20-cv-00002-TBR Document 1-4 Filed 01/07/20 Page 1 of 1 PageID #: 20




                                                                                                                                                                   CARUSLE COUNTY

                       .:.                                                                                                                                         E12          PG212
                                     No. l 7-CI-00024                                                                                          CARLISLE ClRCUlT COURT
                                                                                                                                                                                   DIVISION
                                     CREDIT ACCEPTANCE CORPORATION                                                                                                               PLAlNTIFF

                                     25505 West Twelve Mile Rd
                                     Southfield, MI, 48034
     :   •   I
                                                                                 N011CE OF JUDGMENT LfF.N
                    ...              vs.

                                     KELLY DANNER                                                                                                                             DEFENDANT
                                                                                                   * •••••••
                                                Tllke noti<:e.thut the 11lxwe refe1-ei1ccd Pla.imiff obtainoo a Judgment agains1 che above refer(nced
                                     Defendant in the above Court, for Ille sum ofSl0,956.21 wilh interest aa:ruing at I.he rate of6% per annum
                                     from Jnouary 18, 2018, plus all costs c.xpemled, and assccurily for said Judgment !~vies on ell of lhe right,
. ...··• .
                                     title and interest of the Defondan1, KELLY DANNER, L, and.to nny real property locac..'<l lu CW'lisle Coonty,
                                     Kentucky.
                                                                                              NOTICE
                                                'h/QTlCETO JUOOMRNT DE13IQR You may be entitled to an ex.emption u:tder KRS 427.060,
                                      reprinted below. lryou beli.eve you are entitled to asserum exemption, seek !eg.11 i:ldvicl.l.
                                                 KRS 427.060: "ln nddillon to l!ll)' exemption ofpersonol property, an individual debtor's aggregate
                                      interest, nol to excccd S:i,000.00 in \lalue., in n:al or perso11.11l property thflt sucl: debtor or a depend.:al of such
                                     debior uses as a. pennancnt residmce in this stau:, ur in o burial plol for sucl, debtor o, 11 dependent of such
                                     debtor is exempt from sale under c:xeoution, Bltachmcnt or judgment, except to forcc.toso a m9ngago giYCn by
                                     !he own~r ofo homestClld or for purchase money due thereon. 1l1is e."<t.!lnpllon shall nol 11pply If the debt or
                                     liability existed prior to the purchase of the property or the erection of1hc imp.rowmc:nts thereon."
                                                                                    £RTIFICAT , OF SERYICF.
                                                 This is to certify that a copy of the foregoing ws.s mailed on          'I., l                 l(J KELLY
                                     DANNER, at 1hc lasl known address, in compliance with KRS 426. 72 )(c).

                                     ATI'ORNEY FOR Tl IE PLAINTIFF:                                         PREPARED BY:


                                     Scott Bums
                                     W. Anderson Woodford
                                                         /L,                                                Scott ~,,..t-s~- - - -- - - -
                                                                                                            W. Anderson Woodford
                                     Joshua A. De Renzo ./                                                  Jo~hua A. De Renzo./
                                     Eric Grimes                                                            Eric Grimes
                                     Richard Alphin                                                         Richnrd Alphin
                                     Charlie W. Gordon                                                      Charlie W, Gordon
                                     K. Tarra Gardner                                                       K. Tarra Gardner
                                     Amy L. Eversole                                                        Amy L. Eversole

                                     LLOYD & McDANIEL, PLC                                                  LLOYD & McDANlEL, PLC
                                     P.O. Box 23200                                                         P.O. Box23200
                                     Louisville,, KY 40223-0200                                             Louisville, KY 40223--0200
                                     (S02) 585-1880                                                         (502) 585-1880


                                                                                                   DOCUMENT NO: 46J62
                                                                                                   RECORDED ON:1!31rl018 9:57:00AM
                                                                                                   COUNTY Cl.ERK: MICHAELE. TOON
                                                                                                   COUNTY: CARLISLE
                                                                                                                                                                                                                      ,,
                                                                                                   BOOK: lE 1J~
                                                                                                   s ,gnod:       JI                UJf912QffiDC-    JLlEN



                 ··· ·r- ... ,....                    ... . .. .. - · -.. .   .. . ..... _ _ ...... _ .. , . ... . ... .. - . ~ ···· ·- - ... . ,_., ...>,~,. ·-~,· •   t"···--· -·· ·-~ . .. .... ..,.... .... ...




                                                                                                                                                                                                     GOVERNMENT
                                                                                                                                                                                                       EXHIBIT
                                                                                                                                                                                                              D
                      Case 5:20-cv-00002-TBR Document 1-5 Filed 01/07/20 Page 1 of 1 PageID #: 21


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            KELLY M. DANNER, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             CARLISLE
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $71,212.68                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

1/7/2020                                                                     s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:20-cv-00002-TBR Document 1-6 Filed 01/07/20 Page 1 of 6 PageID #: 22




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Kelly M. Danner, et al.


        TO:     (Name & Address of Defendant)



                KELLY M. DANNER
                640 State Route 80 West
                Arlington, Kentucky 42021


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00002-TBR Document 1-6 Filed 01/07/20 Page 2 of 6 PageID #: 23




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:20-cv-00002-TBR Document 1-6 Filed 01/07/20 Page 3 of 6 PageID #: 24




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Kelly M. Danner, et al.


        TO:     (Name & Address of Defendant)

                CREDIT ACCEPTANCE CORPORATION
                SERVE: Lloyd & McDaniel
                P.O. Box 23200
                Louisville, KY 40223-0200
                Attn: Joshua A. DeRenzo
                Attorney(s) for Judgment Creditor

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00002-TBR Document 1-6 Filed 01/07/20 Page 4 of 6 PageID #: 25




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:20-cv-00002-TBR Document 1-6 Filed 01/07/20 Page 5 of 6 PageID #: 26




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Kelly M. Danner, et al.


        TO:     (Name & Address of Defendant)

                CREDIT ACCEPTANCE CORPORATION
                SERVE: Corporation Service Company
                421 West Main Street
                Frankfort, KY 40601


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00002-TBR Document 1-6 Filed 01/07/20 Page 6 of 6 PageID #: 27




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
